Citation Nr: 0010250	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-00 684	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico

THE ISSUES

1.  Whether the claim for entitlement to compensation under 
38 U.S.C. § 1151 for residuals of a total left knee 
replacement is well grounded.  

2.  Whether the claim for service connection for a right 
knee disorder, to include arthritis, claimed as secondary to 
service-connected residuals of a right foot injury with 
arthritis of the right ankle is well grounded.  

3.  Whether the claim for service connection for arthritis 
of the lumbosacral spine, to include radiculopathy, claimed 
as secondary to service-connected residuals of a right foot 
injury with arthritis of the right ankle is well grounded.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1956 to December 
1957.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for 
degenerative joint disease (DJD) of the right ankle, as part 
and parcel of the veteran's service-connected residuals of an 
injury of the right foot but confirmed and continued a 30 
percent rating for that disorder (thus, denying an increased 
rating for the service-connected residuals of a right foot 
injury).  That rating action also denied service connection 
for arthritis of the right knee and of the left knee, to 
include residuals of a total left knee replacement, and for 
arthritis of the lumbosacral spine, to include radiculopathy, 
all claimed as secondary to service-connected residuals of a 
right foot injury, including arthritis of the right ankle.  

However, in VA Form 21-4138, Statement in Support of Claim, 
of August 1996 the veteran withdrew the claim for service 
connection for arthritis of the left knee, to include 
residuals of a total left knee replacement, and also withdrew 
the claim for an increased rating for service-connected 
residuals of a right foot injury with arthritis of the right 
ankle.  Thus, only the claims for service connection for 
disabilities of the right knee and lumbosacral spine remained 
pending.  A notice of disagreement (NOD) was received in 
August 1996, and a statement of the case (SOC) was issued in 
December 1996 as to these issues and the appeal as to these 
issues was perfected by the filing of VA Form 9 in December 
1996.  

In VA Form 21-4138 received on October 22, 1997 the veteran 
first set forth a claim for entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 (West 1991) for 
residuals of a total left knee replacement.  In May 1998 
that claim was denied and an appeal was initiated by filing 
an NOD that same month.  Following an SOC on that issue in 
October 1998, the filing of VA Form 9 in November 1998 
perfected the appeal.  In January 1999 the veteran canceled 
an RO hearing.  

Lastly, at the August 1997 RO hearing the veteran stated 
that he would submit a statement from a physician concerning 
the relationship between his service-connected right foot 
and ankle and his claimed right knee and low back disorders.  
However, the subsequent statement of Dr. Jordan in January 
1999 purported to relate right knee and low back pathology 
to residuals of the veteran's total left knee replacement, 
for which the veteran is now seeking compensation under 38 
U.S.C. § 1151.  The matter of whether right knee and low 
back pathology are proximately due to or a consequence of, 
or aggravated by, disability from the left knee replacement 
is a separate matter which has not been adjudicated by the 
RO.  Accordingly, this matter is referred to the RO.  

FINDINGS OF FACT

1.  Instability of the veteran's left knee is shown only 
following the September 1993 VA total left knee replacement 
and the claim for entitlement to compensation under 38 
U.S.C. § 1151 for residuals of a total left knee replacement 
is well grounded.  

2.  Because there is no competent medical evidence that a 
right knee disorder, to include arthritis, is secondary to 
service-connected residuals of a right foot injury with 
arthritis of the right ankle, the veteran has not submitted 
evidence of a plausible claim.  

3.  Because there is no competent medical evidence that 
arthritis of the lumbosacral spine, to include 
radiculopathy, is secondary to service-connected residuals 
of a right foot injury with arthritis of the right ankle, 
the veteran has not submitted evidence of a plausible claim.  




CONCLUSIONS OF LAW

1.  The veteran has submitted a plausible claim for 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a total left knee replacement.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991 & Supp. 1999).  

2.  The veteran has not submitted a well grounded claim for 
service connection for a right knee disorder, to include 
arthritis, claimed as secondary to service-connected 
residuals of a right foot injury, with arthritis of the 
right ankle.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted a plausible claim for 
service connection for arthritis of the lumbosacral spine, 
to include radiculopathy, claimed as secondary to service-
connected residuals of a right foot injury with arthritis of 
the right ankle.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records (SMRs) reflect that the July 1956 
examination for service entrance revealed that the veteran 
had "[p]es planus, 2nd degree; right varus, asymptomatic.  
Not disqualifying."  He also had moderate genu valgus which 
was not disqualifying.  In August 1957 he complained of right 
knee pain and one week later complained of pain in both 
knees.  He was scheduled for X-rays in August 1957 but the 
radiological reports are not on file.  In October 1957 he 
complained of pain in his right knee and ankle. 

The veteran was hospitalized in October and November 1957 and 
the discharge diagnoses were osteochondrosis of the 
tuberosity of the tibia (Osgood-Schlatter's Disease) 
asymptomatic; and deformity of the right foot and leg as a 
residual of an old corrected clubfoot.  At admission his 
chief complaints were right knee and ankle pain.  He had a 
poor knowledge of English and (apparently due to this) gave a 
questionable history as to his history of right ankle and 
knee pain, which was of 8 months duration.  He stated that, 
from time to time, on prolonged walking he had swelling of 
the right ankle and knee, which disappeared after resting.  
The joints had never been red, hot, tender or swollen.  On 
examination his left lower extremity was larger than the 
right.  He had a definite right-sided limp.  The left thigh 
was 2 inches larger in circumference than the right, and the 
left calf and left foot were both 1-inch larger in 
circumference than on the right.  Examination of his knees 
was essentially negative.  There was weakness in the right 
quadriceps and in the dorsiflexors and plantar flexors of the 
right ankle.  His right foot had the typical appearance of an 
old corrected clubfoot.  Movements of the knee caused a 
grating sound in the joint and were somewhat painful but 
there was no evidence of arthritis by swelling or heat in any 
joint.  An X-ray of the right knee and tibia revealed a 
nodule of a secondary center of ossification of the tibial 
tuberosity and the right tibial tubercle was more prominent 
than the on the left but both findings were thought to be of 
no clinical significance.  A clinical notation reflects that 
he probably had mild chondromalacia of the right knee.  It 
was recommended that he be discharged from service due to 
residuals of an old clubbing of the right foot.  

The veteran was given examinations for service discharge on 
the 4th and the 27th of November 1957 which revealed no 
additional pertinent clinical findings but in a medical 
history questionnaire in conjunction with the examination on 
November 4th the veteran reported having pain in his right 
knee and ankle, cramps in his legs, arthritis or rheumatism, 
lameness, and a trick or locked knee.  

On VA examination in May 1959 the veteran reported that two 
months after his inservice hospitalization he had had 
difficulty walking due to right foot pain and had noticed 
that his right leg was becoming thinner than the left.  On 
examination he walked with a slight limp.  There was marked 
asymmetry of the right leg, compared to the left.  There was 
2 1/4 inches atrophy of the right leg and 1 inch atrophy of the 
right thigh.  

At a June 1961 RO hearing the veteran testified as to the 
severity of his right foot and ankle disorder.  

On VA examinations in 1962 and March 1967 the veteran's right 
foot was smaller than the left foot.   He had atrophy of the 
right thigh and right calf as well as shortening of the right 
leg.  The diagnosis in 1962 was residuals of poliomyelitis of 
the "left" leg and foot; and in 1967 the diagnosis was 
atrophy and shortness of the right lower extremity either of 
congenital origin or secondary to poliomyelitis.  

Dr. Vega stated in April 1969 that he was treating the 
veteran for swelling and persistent pain of the right leg, 
due to an old right ankle fracture, which affected function 
of that leg.  

Dr. Rodriquez stated in April 1969 that he had treated the 
veteran since 1965 for pain and swelling of the right ankle, 
due to an old fracture, which restricted his usual duties.  

A VA examiner reported in 1969, and again in 1970, that the 
examination findings were the same as those on VA examination 
in March 1967.  

Dr. Rodriquez stated in August 1970 that, on examination, the 
veteran had atrophy of the muscles of the lower third of the 
right leg and circulatory impairment.  Dr. R. stated in June 
1972 that he had treated the veteran since 1961 for right leg 
disability.  

Private clinical records of July 1972 from a mental health 
program reflects that the veteran reported that when he heard 
a noise it felt like a rasp on his body, especially in his 
right leg.  Two and one-half years earlier he had been in an 
accident in which, apparently, the discs in his back had been 
injured.  

On VA examination in August 1973 the veteran complained of 
pain, weakness, and claudication, as well as occasional 
swelling, in his right lower extremity.  He walked with a 
right-sided limp and there was atrophy of the right lower 
extremity.  The right leg was 1 1/2 inches shorter than the 
left.  The diagnoses included residuals of a leg injury, as 
described, and Osgood-Schlatter's disease of the right tibia, 
by record.  

On file are VA outpatient treatment (VAOPT) records from 1992 
to 1994.  In August 1992 the veteran reported that his low 
back pain had started about 10 years earlier after lifting a 
heavy object.  He denied radiation of pain into and 
paresthesias of the lower extremities.  He related having had 
bilateral knee pain, worse in the left knee, for many years.  
On examination he had no instability of the collateral 
ligaments of the left knee, although he had a 10 degrees 
varus deformity of that knee.  X-rays revealed osteoarthritis 
and degenerative disc disease (DDD) in the lumbosacral spine 
and osteoarthritis in both knees, worse in the left knee.  
The diagnosis was osteoarthritis of the knees and lumbosacral 
spine without radiculopathy.  Also in August 1992 it was 
noted that he had diabetes.  A November 1992 X-ray report 
reflects that the veteran had moderate degenerative joint 
disease (DJD) of the left knee with narrowing of the medial 
compartment and mild DJD of the right knee.  In December 1992 
it was reported that his right leg had been atrophied since a 
fall while on active duty.  X-rays in February 1993 revealed 
loss of lordosis due to paralumbar muscle spasm or myositis 
associated with moderately severe spondylotic changes from L2 
to L5 but no disc space narrowing.  

After extensive evaluations and treatment for the veteran's 
left knee disability in 1992 and 1993, he underwent a left 
total knee replacement on September 1, 1993 during VA 
hospitalization in August and September 1993.  It was 
reported that he had had left knee pain for 3 to 5 years 
which had been unresponsive to conservative therapy.  A post 
operative X-ray revealed the total left "hip" replacement 
was apparently in adequate anatomic alignment.  

A VAOPT record of November 1993 reflect that the veteran 
still complained of constant left knee pain but he also 
reported that he now had more flexion in the knee.  He was 
independent on self-care activities and ambulated with two 
crutches.  The assessment was that his pain was unchanged and 
that he had not gained active range of motion and, thus, the 
goals of the total left knee replacement had not been 
achieved.  On February 3, 1994 the veteran reported that he 
had not had much benefit from physical therapy and outpatient 
treatment.  He had gained only 5 degrees of flexion, although 
he received prolonged passive stretching while wearing a 
transcutaneous nerve stimulator (TENS) unit.  His goals had 
not been achieved, even though he was cooperative with 
treatment.  On February 10, 1994 he reported having some 
improvement with respect to swelling but continued to have 
pain and the extent of his active range of motion was 
unchanged.  He had no tenderness to palpation but had marked 
mediolateral instability and mild anterior instability.  The 
assessment was left knee instability without more improvement 
with range of motion exercises.  He was to be given a Lennox-
Hill knee brace.  

On VA examination in October 1994 it was reported that the 
veteran had discogenic disease.  He reported that there had 
been no improvement in his left knee condition following his 
total left knee replacement.  He complained of hip numbness, 
knee and ankle pain, and weakness of his left thigh.  On 
examination circumferential measurements of the right thigh 
and calf were less than those on the right.  The diagnoses 
were severe osteoarthritis of the right knee and ankle, 
residual limitation of motion of the left knee replacement, 
and L5 radiculopathy on the right side.  

On VA examination in February 1995 of the veteran's spine it 
was reported that there was no leg length discrepancy.  There 
was limited and painful flexion of the low back.  There was 
diminution of sensation to pinprick diffusely in his arms and 
legs, muscle atrophy of the intrinsic muscles of the hands 
and thenar muscles, and right thigh atrophy.  The diagnoses 
were clinical diabetic polyneuropathy, bilateral L5 and left 
S1 radiculopathy, no leg length discrepancy, residual right 
ankle sprain and residual foot injury, DJD of both knees and 
right ankle by medical record, and status post total left 
knee replacement.  The examiner opined that the veteran's 
bilateral knee condition, back condition, and right L5 
radiculopathy were not related to his service-connected right 
foot condition, although the DJD of the right ankle was 
related to the service-connected right foot disorder.  

On VA joint examination in February 1995 the veteran 
complained of cramps, numbness, and weakness of the hands and 
legs.  His left knee replacement had been performed for 
treatment of osteoarthritis.  On examination he had a 
bilateral knee genu valgus deformity.  There was medial 
instability of both knees upon valgus stress testing but no 
lateral instability of the knees on varus stress testing.  
There was no anterior or posterior instability of the knees 
and anterior and posterior drawer's sign was negative.  He 
had severe crepitus in the knees.  The diagnoses included 
status post left knee replacement due to osteoarthritis, 
bilateral osteoarthritis of the knee and lumbar spine by 
medical record, clinical diabetic polyneuropathy, and no leg 
length discrepancy.  

At an August 1997 RO hearing the veteran gave testimony as to 
his claims for service connection for right knee and low back 
disabilities.  He specifically claimed these disorders as 
secondary to his service-connected right ankle and foot 
disorder (pages 2 and 8 of the transcript).  He testified 
that his right ankle and foot disorder first began effecting 
his right knee two or three years after his inservice right 
foot injury (page 2).  He had limitation of motion of the 
right knee and could not squat due to right knee pain.  If he 
walked a great deal he had to use a crutch due to right knee 
disability (page 3).  An orthopedist in San Pablo, Puerto 
Rico, whose name the veteran could not remember, had stated 
that the veteran's right knee and low back disorder were due 
to his service-connected right ankle and foot disorder (pages 
4 and 10).  He continued to receive VA treatment for his 
right knee (page 5).  He testified that he would submit a 
statement from the orthopedist in San Pablo, Puerto Rico 
concerning the relationship between his right knee and his 
right foot and ankle disorder (page 8).  He testified that 
his right ankle and foot disorder first began causing low 
back pain two or three years after his inservice right foot 
injury and he continued to have low back pain (page 9).  He 
had limited low back motion and used a back support (page 9). 

In September 1997 the veteran submitted a statement, dated 
that same month, from Dr. Jordan which reflects that an 
examination found some residual instability and pain from the 
total left knee replacement.  This condition had increased 
the load on his right lower extremity and low back.  He had 
developed degenerative changes in his right knee and lumbar 
spine due to the residuals of the total left knee 
replacement.  

In a January 1999 statement from Dr. Jordan it was reported 
that the veteran had had persistent pain following the total 
left knee replacement.  He had had orthopedic evaluations and 
physical therapy but his condition had worsened.  On a 
current examination he used a brace (apparently a left knee 
brace) and used a cane due to his left knee disability.  Upon 
ambulation without the brace he had marked instability of the 
left knee.  Clinically, he had medio-lateral instability of 
the left knee and that knee was swollen and tender.  It was 
indicated that the status of his left knee would continue to 
worsen because of his instability and he might need further 
surgery in the future.  While walking, this instability 
affected his low back and his hip joints, as well as his 
right lower extremity because these joints had to carry a 
greater load.  

Total Left Knee Replacement

38 U.S.C.A. § 1151, was recently amended by Congress to 
include a fault requirement.  Pub.L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).

As amended, 38 U.S.C.A. § 1151 (West 1991) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. "shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - 

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary 
[of the VA], either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was ---

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this 
title) as part of an approved rehabilitation program under 
chapter 31 of this title."  

38 U.S.C.A. § 1151 (West 1991). 

The implementing regulation, 38 C.F.R. § 3.358 remains in 
effect but now applies only to claims filed before October 1, 
1997. 

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991).  
However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999 because the 
August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.  See 64 Fed. Reg.1131-1132 
(January 8, 1999).  

Here, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 was received on October 22, 1997 and, accordingly, the 
claim will be adjudicated by the Board, as it was by the RO, 
under the version of 38 U.S.C.A. § 1151 that requires VA 
fault.  

It was held in Jones v. West, 12 Vet. App. 460, 464-65 
(1999) (citing Boggs v. West, 11 Vet. App. 334, 344-45 
(1998) (considering prior section 1151 claim as a claim for 
service connection)) that a claim for disability or 
additional disability under 38 U.S.C.A. § 1151 (West 1991) 
is treated as a claim for service connection, "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a service-connection claim to be well 
grounded a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom.  Epps v. 
West, 118 S. Ct. 2348 (1998) (mem.)).  The second and third 
Caluza elements can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Thus, the requirements for a well-grounded claim under this 
section are, paralleling those set forth in Caluza, supra, 
generally as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of 38 U.S.C.; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Similarly, "assuming, without deciding," 
[boldface added] that a continuity-of-symptomatology analysis 
would apply in an prior section 1151 case, the veteran's 
claim here generally would be well grounded if he submitted 
evidence of each of the following: (a) evidence that a 
condition was "noted" during his VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-hospitalization/treatment 
symptomatology.  (Any other element of a successful prior 
section 1151 claim, such as that the "injury [is] . . . not 
the result of such veteran's own willful misconduct" would be 
for consideration in the adjudication of the merits of a 
well-grounded prior section 1151 claim.)  The credibility of 
the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded.  Jones 
v. West, 12 Vet. App. 460, 464-65 (1999) (citing Elkins, 12 
Vet. App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995)).  

In Jones v. West, 12 Vet. App. 460 (1999) it was assumed, for 
the limited purpose of determining well groundedness, that a 
claimed slip-and-fall injury during a period of VA 
hospitalization had actually occurred (and in Jones there was 
evidence of such a fall).  However, while there was evidence 
of current disability (of multiple joints) there was no 
competent medical evidence to relate any of the claimed 
conditions to VA treatment.  Thus, the claim was not well 
grounded on a standard well groundedness analysis.  

Moreover, in Jones v. West, 12 Vet. App. 460 (1999) the 
appellant could not prevail under the prior version of 
§ 1151, based on a continuity-of-symptomatology analysis [and 
in Jones the Court only assumed but specifically withheld 
deciding that a symptom continuity analysis was applicable].  
While in Jones the appellant was competent to testify as to 
symptoms, including pain, which he experienced, this did not 
necessarily mean that there was a nexus between his present 
conditions and the symptoms which were asserted to stem from 
VA treatment.  Rather, such a determination required 
specialized knowledge or training and was thus beyond the 
appellant's competency as a lay person.  

More recently, in Jimison v. West, 13 Vet. App. 57 (1999) 
it was held that "[f]or a claim to be well grounded under 
38 U.S.C. § 1151, for claims filed prior to October 1, 
1996 [sic], the appellant must provide: 

(1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United 
States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.

Jones v. West, 12 Vet. App. 460 (1999).  Once the appellant 
has established a well-grounded claim, the Board is required 
to adjudicate the claim on the merits and consider the other 
restrictions imposed by this section.  See, e.g., 38 U.S.C. 
§ 1151 (must not be the result of the veteran's own willful 
misconduct); 38 C.F.R. § 3.358 (1996) (additional disability 
must not be the "natural progress" of the condition)."  
Jimison, at 78. 

In Jimison it was not held that the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology analysis applied in no fault 
§ 1151 claims but, rather, the Court stated that it would 
"assume for the purposes of this discussion that this 
regulation may be used for claims under 38 U.S.C. § 1151, for 
the Court has not yet addressed this subject.  See Jones, 
supra.  Nonetheless, this doctrine does not relieve the 
appellant of his burden of providing medical evidence which 
establishes a relationship between his current disability and 
his continuous symptomatology.  Here, the appellant has 
failed to present the required medical evidence in order to 
provide a well-grounded claim under this regulation, even if 
it applies."  Jimison, at 79.  

The doctrine of resolving doubt in favor of a does not ease 
the initial burden of submitting a well grounded claim and is 
not applicable in determinations of well groundedness; rather 
it is only after a well grounded claim is submitted that this 
doctrine, embodied in 38 U.S.C.A. § 5107(b), applies.  

The Board will address the threshold requirement of a well 
grounded claim for residuals of a total left knee replacement 
(a determination of VA fault only follows if the claim is 
first well grounded).  

Here it is undisputed that the veteran had significant left 
knee disability prior to the VA total left knee replacement 
in September 1993; otherwise, he would not have had undergone 
surgery.  In other words, there was pre-existing left knee 
disability and VA action (i.e., the VA surgery).  It must be 
determined whether the veteran now has additional left knee 
disability due to the 1993 VA left knee surgery.  

Here, there is ample documentation of the veteran's having 
instability of the left knee following the 1993 VA surgery.  
However, there is no clinical evidence of left knee 
instability prior to the 1993 VA surgery.  Indeed, VA 
examination in August 1992 specifically found no collateral 
ligamentous instability of the left knee.  

Accordingly, the Board finds that there was additional or 
increased disability following the September 1993 VA total 
left knee replacement and, thus, the claim is well grounded.  
However, before proceeding to adjudicate the merits of the 
claim the VA duty to assist must be fulfilled and this matter 
will be addressed in the remand section of this decision.  

Right Knee and Lumbosacral Spine

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a) (1999)) or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well- 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran did have some complaints of right knee pain 
during service and asymptomatic osteochondrosis of the tibial 
tuberosity, Osgood-Schlatter's diseases, was noted.  However, 
thereafter there is no post service clinical evidence of 
disability specific to the right knee until VA X-rays in 1992 
revealed only mild arthritis of the right knee.  Indeed, the 
veteran has limited his claim to one for service connection 
on a secondary basis.  

The service medical records are negative for low back 
disability and the earliest post service clinical evidence 
thereof is in 1972 when the veteran reported having injured 
his back only 2 1/2 years earlier.  He also related at the time 
of VAOPT in August 1992 that he had had low back pain, due to 
his having lifted a heavy object, for only 10 years.  X-rays 
at that time, i.e., 1992, revealed arthritic and disc disease 
in the lumbosacral spine.  

The veteran testified that a private physician had told him 
that his right knee and low back disabilities were due to his 
service-connected right ankle and foot disorder.  However, a 
lay statement or lay testimony of what a doctor said is not 
the requisite competent medical evidence of a medical 
diagnosis of medical causation/etiology for the purpose of 
establishing a well grounded claim because the connection 
between a lay account of past medical information, filtered 
through layman's sensibilities, is too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) 
and Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In fact, 
Dr. Jordan's January 1999 statement expressed no such 
diagnosis or opinion but attributed right knee and low back 
disabilities to the residuals of a total left knee 
replacement, for which service connection is not in effect.  
Moreover, service connection for left knee disability is no 
longer even being claimed, inasmuch as that claim was 
withdrawn.  More to the point, the only medical opinion of 
record as to whether right knee and low back disorders are 
secondary to the service-connected right foot and ankle 
disorder is that of a VA examiner in February 1995 in which a 
negative opinion was expressed.  

Accordingly, because there is no competent medical evidence 
of a nexus between the claimed right knee and low back 
disorders and the service-connected right foot and ankle 
disability, these claims are not well grounded.  

As noted above, the matter of whether a right knee and low 
back disorders are due to the total left knee replacement, 
if the latter is eventually compensated under 38 U.S.C. 
§ 1151 (and thus treated "as if" service-connected) has 
been referred to the RO.  

A lay statement or testimony of a physician's opinion or 
diagnosis, even if not sufficient to well ground a claim does 
give rise to a duty to inform the claimant what is needed to 
complete the application under 38 U.S.C.A. § 5103(a).  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996; Kirwin v. 
Brown, 8 Vet. App. 148, 153 (1995); and Anglin v. West, 11 
Vet. App. 361, 366 (1998) (citing Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996)).  This decision puts the veteran on notice that 
competent medical evidence, e.g., an opinion or diagnosis, 
that the claimed right knee and low back disorders are due to 
the service-connected right foot and ankle disability is 
required to establish a well grounded claim.  

While the Board has denied the claims for service connection 
for right knee and low back disability, alleged to be 
secondary to service-connected right foot and ankle 
disability, during this appeal the merits of the issue have 
been considered by the RO and addressed by the veteran and 
his representative.  Inasmuch as the substantive merits and 
not merely the procedural aspects of the claim have been 
considered and addressed, there can be no question that the 
Board's determination that the claims for service connection 
are not well grounded are in any way prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996) (where RO adjudicates 
on the merits there is an advantage, not disadvantage, 
because it presumably has fulfilled the duty to assist under 
38 U.S.C.A. § 5107(a) which otherwise does not attach to 
claims that are not well grounded); and Voerth v. West, 13 
Vet. App. 117, 121 (1999) (no prejudice where the RO granted 
greater review, on the merits, than that to which claimant 
was entitled).  

Lastly, in reaching the determinations as to the claims of 
the right knee and low back, the doctrine of resolution of 
doubt does not apply in determinations of well groundedness 
because that would require a weighing of the evidence which 
is prohibited in view of the fact that evidence which is 
competent must be presumed to be credible.  Martinez v. 
Brown, 6 Vet. App. 462, 464 (1994) (in the context of a well 
grounded claim the benefit of the doubt rule applies only to 
the adjudication of the merits of a claim).  


ORDER

The claim for compensation under 38 U.S.C. § 1151 for 
residuals of a total left knee replacement is well grounded 
and to this extent the benefit is granted.  

The claims for service connection for a right knee disorder, 
to include arthritis, and for arthritis of the lumbosacral 
spine, to include radiculopathy, claimed as secondary to 
service-connected residuals of a right foot injury with 
arthritis of the right ankle, are denied as not well 
grounded.  


REMAND

Before adjudicating the claim of entitlement to compensation 
under 38 U.S.C. § 1151 for residuals of a total left knee 
replacement on the merits, the duty to assist, mandated by 
38 U.S.C.A. § 5107(a) must be met.  Here, since the claim is 
well grounded inasmuch as there is evidence of additional 
disability, it must be determined whether there was VA 
fault.  This requires competent medical evidence and there 
is not now on file any competent medical evidence concerning 
this issue of VA fault.  Accordingly, the veteran should be 
examined and the claim file reviewed by a VA orthopedic 
surgeon for the purpose of obtaining an medical opinion as 
to this question.  

Accordingly, the claim for compensation under 38 U.S.C. 
§ 1151 for residuals of a total left knee replacement is 
remaned for the following action:

1.  The veteran should be examined and 
the claim file reviewed by a VA 
orthopedic surgeon for the purpose of 
obtaining a  medical opinion as to 
whether there was any VA fault with 
respect to the September 1, 1993 total 
left knee prosthesis surgery or any 
subsequent VA action or inaction, in 
leading to increased left knee 
disability.  

In reaching this determination the VA 
orthopedic surgeon should express any 
opinions or diagnoses reached in terms 
of degrees of probability (e.g., is it 
more probable than not that some VA 
action or inaction which constitute 
fault, caused some specific type of 
additional disability or increase in 
disability such as left knee 
instability).  This should include a 
diagnosis or opinion as to whether such 
VA fault caused additional disability in 
the form of left knee instability of 
other disabling symptoms or pathology.  

All indicated tests and studies should 
be performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate 
medical literature.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  

4.  If any determination remains adverse 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

It is improper for the Board to rely upon an examination 
report which did not address the matters for which the 
examination was requested pursuant to a prior Board remand.  
Colayong v. West, 12 Vet. App. 524, 533 (1999) (citing 
Stegall v. West, 11 Vet. App. 268 (1998) (Board remand 
confers a right to, and duty to ensure, VA compliance with 
the terms of the remand)).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (appellant has the right to submit 
additional evidence and argument on matter(s) remanded to 
the regional office).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


